DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 08/04/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. In particular, DE 1959395 was not provided by the Applicant and therefore has not been considered. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, 32, and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2005/0196285 (Jayanth hereinafter).
Regarding claim 1, Jayanth teaches a fault control system for a pump that discloses a motor assembly mechanically coupled to a pump (Motor 32 connected to compressor scrolls 40 and 42 in Figure 1), the motor powered by a motor drive (Driving aspect of the motor), the fault control comprising: a sensor mounted on the pump-motor assembly to sense a characteristic of the pump-motor assembly (¶ 80 with processor 68), the sensor comprising a first temperature transducer adjacent to the motor to sense a first temperature (Motor temperature sensor 74) and a second temperature transducer adjacent to the pump to sense a second temperature (Pump temperature sensor 72), the sensor configured to generate a fault signals corresponding to the first temperature and the second temperature (¶ 80); and a fault controller structured to generate a fault signal for the motor drive upon determining based on the first temperature and/or the second temperature, that a fault occurred (¶ 80)
Regarding claim 2, Jayanth’s teachings are described above in claim 1 where Jayanth further discloses that the fault controller is in a housing mounted on the moto-pump assembly (Figure shows the controller 68 with housing 28).
Regarding claim 8, Jayanth’s teachings are described above in claim 1 where Jayanth further discloses that the fault controller is structured to determine that the fault occurred if the second temperature exceeds a temperature threshold (¶ 80).
Regarding claim 32, Jayanth teaches a motor pump assembly (Figure 1) that discloses a pump (Compressor scrolls 40 and 42 in Figure 1); a motor mechanically connected to the pump (Motor 32 per Figure 1); and a fault controller (Controller 68 per ¶ 80) including: a first temperature transducer adjacent to the motor to sense a first temperature (Temperature 
Regarding claim 36, Jayanth’s teachings are described above in claim 32 where Jayanth further discloses that the first temperature sensor is positioned adjacent the pump (Sensor 72 under the broadest reasonable interpretation is adjacent to the pump) and the second temperature sensor is mounted on the motor section adjacent the pump section (Sensor 74 is mounted to the motor and broadly seen as adjacent to the pump per ¶ 65) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 34, 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0196285 (Jayanth) in view of US 3196679 (Howland hereinafter). 
Regarding claim 5, Jayanth’s teachings are described above in claim 1 but are silent with respect to the fault controller being structured to determine a temperature difference between the first temperature and the second temperature and to determine a flow loss based on the temperature difference.
However, Howland teaches a motor controller for a pump system that discloses comparing two distinct temperatures sensed to determine a flow status (Column 3 Lines 2-54 details the distinct sensors 11 and 13 which combine to form a new signal and that signal is compared to a reference to obtain a flow status). The resultant combination would be such that a fault signal indicative of a flow loss based on a difference between the first temperature and the second temperature.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control logic of Jayanth with the comparative and flow status control of Howland to ensure neither side of the detected system is out of operative range.
Regarding claim 34, Jayanth’s teachings are described above in claim 32 but are silent with respect to the fault controller being structure to determine a flow loss based on a temperature difference between the first temperature and the second temperature. 
However, Howland teaches a motor controller for a pump system that discloses comparing two distinct temperatures sensed to determine a flow status (Column 3 Lines 2-54 details the distinct sensors 11 and 13 which combine to form a new signal and that signal is compared to a reference to obtain a flow status). The resultant combination would be such that a fault signal indicative of a flow loss based on a difference between the first temperature and the second temperature.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control logic of Jayanth with the comparative and flow status control of Howland to ensure neither side of the detected system is out of operative range. 
Regarding claim 39, Jayanth teaches fault control for a pump-motor assembly (¶ 80) including a motor mechanically connected to a pump (Motor 32 connected to compressor scrolls 40 and 42 in Figure 1), the fault control comprising: a first temperature transducer adjacent to the motor to sense a first temperature (Motor temperature sensor 74) and a second temperature transducer adjacent to the pump to sense a second temperature (Pump temperature sensor 72); and a fault controller structured to generate a fault signal (¶ 80).
Jayanth is silent with respect to generating a fault signal indicative of a flow loss based on a difference between the first temperature and the second temperature.
However, Howland teaches a motor controller for a pump system that discloses comparing two distinct temperatures sensed to determine a flow status (Column 3 Lines 2-54 details the distinct sensors 11 and 13 which combine to form a new signal and that signal is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control logic of Jayanth with the comparative and flow status control of Howland to ensure neither side of the detected system is out of operative range. 
Regarding claim 40, Jayanth’s modified teachings are described above in claim 39 where Jayanth further discloses that the fault controller is mounted on the pump-motor assembly (Figure 1 and 2 of Jayanth), and wherein the fault signal is adapted to stop operation of the motor drive electrically coupled to the motor by power lines to power the motor (¶ 80).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0196285 (Jayanth) in view of US 3196679 (Howland) and further in view of US 2017/0089251 (Shimatani hereinafter).
Regarding claim 7, Jayanth’s modified teachings are described above in claim 5 where Jayanth per Howland further discloses that the flow loss fault comprises a loss of inlet flow if an absolute value of the temperature difference is greater than a temperature threshold (Per Column 3 Lines 2-54 of Howland, the signal provided from the two sensors can be greater than the reference signal and it will show a loss of flow). 
Jayanth, per Howland, is silent with respect to a temperature gradient is greater than a speed-dependent threshold, wherein the temperature gradient corresponds to a rate of change of the temperature.
However, Shimatani teaches a cooling control device that discloses controlling a system based on if a temperature gradient is greater than a speed-dependent threshold, wherein the temperature gradient corresponds to a rate of change of the temperature (¶ 5).
. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0196285 (Jayanth).
Regarding claim 9, Jayanth’s teachings are described above in claim 8 where Jayanth further discloses various approximate temperature thresholds (¶ 53 details a ambient temperature sensor threshold of 60° C, ¶ 58 and 60 detail a temperature 10° C over a set limit).
Jayanth does not explicitly call out the temperature threshold to be 40° C.
However, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the temperature threshold to be 40° C since it is seen that setting the temperature threshold is a result effective variable based on how hot or cold the user is willing to let the pump-motor run while also determining the specific motor and pump applications. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller. 105 USPQ 233.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0196285 (Jayanth) in view of US 2009/0126100 (Kenoyer hereinafter).
Regarding claim 10, Jayanth’s teachings are described above in claim 1 but are silent with respect to the fault controller being structure to determine that the fault occurred if a rate of change of the second temperature sensor exceeds a rate of change threshold.
However, Kenoyer teaches a thermal control for a body based on a rate of change in the sensed temperature (¶ 107). The resultant combination would account for a rate of change in the second temperature sensor and throw a fault code when a threshold is breached. 

Regarding claim 11, Jayanth’s modified teachings are described above in claim 10 where the combination of Jayanth and Kenoyer further discloses that the rate of change threshold is about 0.5° C (¶ 107 of Kenoyer). 
Claim 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0196285 (Jayanth) in view of US 6529135 (Bowers hereinafter).
Regarding claim 12, Jayanth’s teachings are described above in claim 1 where Jayanth shows a three phase motor but are silent with respect to comprising a vibration transducer mounted on the pump-motor assembly to generate a vibration signal, and wherein the fault controller is structured to determine, from the vibration signal, if at least one of the three phases is missing and generate a fault signal upon determine the at least one of the three phases is missing.
However, Bowers teaches an electric motor with a vibration sensor that discloses a vibration transducer mounted on the pump-motor assembly to generate a vibration signal (Figure 1 sensor 30), and wherein the fault controller is structured to determine, from the vibration signal (Column 6 Lines 24-33), if at least one of the three phases is missing and generate a fault signal upon determine the at least one of the three phases is missing (Resultant combination would be such that when a phase is missed the motor will knock which will be detected by the sensor 30 of Bowers). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fault controller of Jayanth to include a vibration detection sensor as taught in Bowers to ensure the motor is operating as designed. 
Regarding claim 15, Jayanth’s modified teachings are described above in claim 12 where Jayanth further discloses that the motor is within a motor section (Area surrounding the motor 32 of Jayanth) connected to a housing adapter (Housing adapter being the case 14), and the pump is within a pump section (Area surrounding the pump made of 40/42 of Jayanth) connected to the housing adapter (Also connected to the case 14), which is positioned intermediate the pump section and the motor section (Portions of 14 are between 32 and 40/42), further comprising a housing supported by the housing adapter (Housing 60), and a circuit board in the housing, wherein the fault controller is mounted onto the circuit board (Figure 1 shows 68 mounted onto 60).
Regarding claim 16, Jayanth’s modified teachings are described above in claim 12 where the combination of Jayanth and Bowers would further discloses that the fault controller is structured to determine if an amplitude of the vibration signal exceeds a predetermined threshold and to determine that a vibration fault has occurred if the amplitude exceeds the predetermined threshold (Column 6 Lines 24-33 with Table 1 Line detailing “excessive overall vibration” of Bowers).
Claim 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0196285 (Jayanth) in view of US 2010/0293397 (Pham hereinafter). 
Regarding claim 33, Jayanth’s teachings are described above in claim 32 where Jayanth further discloses an inlet port (Inlet 26), a motor section (Area surrounding the motor 32), and a pump section (Area surrounding the pumping scrolls 40/42), wherein the pump section is intermediate the motor section and a discharge port (Figure 2 shows the pump between the motor and discharge port 24). 
Jayanth is silent with respect to the motor section being intermediate the inlet port and the pump section. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the inlet of Jayanth with the teachings of Pham since it has been held that a rearranging of parts involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
Regarding claim 35, Jayanth’s modified teachings are described above in claim 33 where the combination of Jayanth and Pham would further disclose that the motor of the pump-motor assembly is cooled by liquid pumped from the inlet port to the discharge port of the motor assembly (Jayanth and Pham both show that at least a portion of the pumped in fluid can cool the motor). 
Allowable Subject Matter
Claims 6 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 recites “the flow loss fault comprises a loss of inlet flow if the temperature difference has a first polarity and a loss of discharge flow if the temperature difference has a second polarity opposite the first polarity.” The specific relationships required in this claim would be non-obvious relative to the combination made to reject claim 5 and therefore claim 6 is objected to as being allowable over the prior art. 
Claim 20 recites “the fault controller is further structured to determine a speed of the motor based on signals generated by the vibration transducer and to generate a fault signal if the speed is less than a minimum speed that is greater than zero.” While the Bowers reference does factor the vibration into a speed calculation, the further step of generating the fault signal 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175.  The examiner can normally be reached on Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746